            Case 1:20-cv-07005-SHS Document 10 Filed 10/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
 Brian Newberry and Kameren Newberry,                                                         ,'

 individually and as Trustees of the Newberry
 Family Trust,                                           20 CV 70-05
                                                          Case No.
                                                                                              1




                                   Petitioners,

                                                          Order-4e-1,ewe&Sg
                  -against-


  Sri Prayal Wijegoonaratna and Ball Pond Capital,
  LLC,


                                  Respondents.




          Upon the Second Declaration of Thomas A. Holman, dated August 28, 2010, and the

exhibit thereto, the Memorandum of Law in Support of Order Show Cause to Seal by Petitioners

Brian Newberry and Kameren Newberry ("Newberrys"), and all the papers and proceedings

herein,

          Let it be showiyl5efor , s Court, at Room, nited States Courthouse, located at

500 Pearl Stret,/ii1 e City, County. and St - of New York, on the           day of September

2020 at   Zor as soon thereafter,a counsel can be heard w an order, pursuant to Rule 5.2 o
Ii.' ederal Rules of Civil       edure and Local Rule 5 of the United States District Court for
                                                                                          /
                         /

the Southern District ' New York, should not       entered sealing (a) the Petition   the

Newbenys foonfmnation of Arbitrati. Award Finding Breach of Con. ct, Md Awarding
                                                                                                      /
 ttorneyS Fees and Interest; (b)       '(emorandum of Law in Suppe of Petition for                ,Zj

 onfirmation; and (c) the Firs     eclaration of Thomas A. Ho    an and the eight ex/hi           attached

  eret                                                     edacted versions oft
                                                                               /
           Case 1:20-cv-07005-SHS Document 10 Filed 10/27/20 Page 2 of 2


                                                       ce
afereineimones                                                     ftho e

Clerk-tTdf.

       ORDERED that, sufficient cause having been alleged, the                            documents

shall be temporarily filed under seal and access to them is restricted to the parties, their attorneys

and authorized court personnel - -
                                                                       -
                                                                    ; and it is further



                 e attorne       the Newben's o        rbefore S stem .er
                                                                                          11

        Sufficient reason being alleged therefore, let service on or before August/-Se,teffiber'\,

2020 of a copy of this order, together with the papers upon which it was granted, by overnight

delivery service, upon the respondents and on the attorneys for respondents, Michael Tein, Esq.,

TEIN MALONE PLLC, 3059 Grand Avenue, Coconut Grove, FL 33133, be deemed good and

sufficient service.

                                               SOrdered:




                                                                                                GE




                                  ,.-',                      eS;
                                     - i
                                                            \-

                                              cf.s
                                ec)




                                                   2
